DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 11, 16-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,329,621 to Collier in view of USPN 5,525,175 to Blenke.
Regarding claims 8, 10, 11, 16-18, and 22, Collier teaches stretchable film laminates including a layer of elastomeric openwork, such as a plurality of elastic strands or an elastomeric mesh structure, including a film layer bonded to the layer of elastomeric openwork, with the film layer having cross-directional stretch (Collier, Abstract).  Collier teaches that the film may be in the form of an elastomeric film (Id., column 2 line 38 to column 3 line 12, column 9 lines 4-13).  Collier teaches that one or more facing layers may be laminated to the film and the elastomeric openwork (Id., column 3 lines 13-16), wherein suitable facing layers include nonwoven webs 
Note that in the event it is shown that Collier does not disclose the claimed invention with sufficient specificity, the invention is obvious because Collier discloses the claimed constituents and discloses that they may be used alternatively or in combination.    
Collier teaches that the elastic openwork may be a plurality of parallel strands, which may be zoned, namely arranged periodically, non-periodically, or in various spacings, groupings or sizes, according to the effect desired from the stretchable laminate (Collier, column 5 lines 58-60, column 7 lines 33-57).  Additionally, Collier teaches that the stretchable laminates may be incorporated into a personal care or disposable absorbent garment in any suitable capacity, such as in side panels, ears, waistbands, leg elastics, and/or outer covers (Id., column 2 lines 61-63, column 7 lines 10-24).  Collier does not appear to teach that the strands are curved.  However, Blenke teaches applying an elastic strand onto a moving substrate (Blenke, Abstract), wherein adhesive is applied in an arrangement which selectively secures the elastic strand to the substrate (Id., Abstract, column 7 lines 1-44).  Blenke teaches that a wide range of materials are suitable for use as the substrate web, including a nonwoven material (Id., column 4 lines 22-36).  Blenke teaches that absorbent articles, such as disposable diapers, have incorporated elasticized gathers at the leg openings to help contain body exudates (Id., column 1 lines 15-24).  Blenke teaches that it has been desirable to employ elastic members which are curved to better follow the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stretchable film laminate of Collier, wherein the elastic strands are curved, as taught by Blenke, motivated by the desire of forming a conventional disposable article suitable for use in leg elastics comprising a shape known in the art as providing predictably beneficial advantages, such as allowing the stretchable laminate to better follow the contours of the leg openings to improve the ability of the article to contain body exudates.
Regarding claims 10 and 11, Collier teaches that conventional bonding techniques, such as thermal bonding, hydroentangling, and ultrasonic bonding can be used to bond any of the components of the laminate to one another (Collier, column 10 line 59 to column 11 line 14).  Collier teaches that the facing layers are either adhesively or thermally bonded to the outer film layer (Id., column 11 lines 58-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stretchable film laminate of the prior art combination, wherein one facing layer is adhesively bonded to the elastomeric film and another facing layer is ultrasonically bonded to the elastic strands, as taught by Collier, motivated by the desire of forming a conventional disposable article wherein the layers are bonded by predictably suitable and functionally equivalent manners, based on the totality of the teachings of Collier.
Regarding claims 17, 18 and 22, in addition to the teachings of the prior art combination set forth above and incorporated herein, Collier teaches that the stretchable laminates are particularly useful in providing stretch characteristics in personal care absorbent garments 74, ear panels 76, waistbands 78, and/or leg elastics 80 (Id.).  As shown in Figure 8, the personal care absorbent garment comprises a front panel, a rear panel and a core component spanning between the front and rear panel.  
Regarding claims 17, 18 and 22, Collier teaches that conventional bonding techniques, such as thermal bonding, hydroentangling, and ultrasonic bonding can be used to bond any of the components of the laminate to one another (Collier, column 10 line 59 to column 11 line 14).  Collier teaches that the facing layers are either adhesively or thermally bonded to the outer film layer (Id., column 11 lines 58-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stretchable film laminate of the prior art combination, wherein one facing layer is adhesively bonded to the elastomeric film and another facing layer is ultrasonically bonded to the elastic strands, as taught by Collier, motivated by the desire of forming a conventional disposable article wherein the layers are bonded by predictably suitable and functionally equivalent manners, based on the totality of the teachings of Collier.
Regarding claim 22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stretchable film laminate of the prior art combination, wherein the front panel comprises a stretchable laminate, as taught by Collier, motivated by the desire of forming a conventional disposable article based on the totality of the teachings of Collier.

Claims 11-15, 17, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Blenke, as applied to claims 8, 10, 11, 16-18, and 22 above, and further in view of USPN 8,277,430 to Tabor.
Regarding claims 11-15, 17, 18, and 20-22, Collier teaches that conventional bonding techniques, such as thermal bonding, hydroentangling, and ultrasonic bonding can be used to bond any of the components of the laminate to one another (Collier, column 10 line 59 to column 11 line 14).  Collier teaches that the facing layers are either adhesively or thermally bonded to the outer film layer (Id., column 11 lines 58-67).  As set forth above, the prior art combination appears to establish adhesively bonding the facing layer to the inner layers, such as to the elastic strands.
Collier does not appear to teach the specifically claimed adhesive structure.  However, Tabor teaches an absorbent garment with strand coated adhesive components, wherein the absorbent garment includes a body panel having a terminal waist edge, at least first and second layers terminating at the terminal waist edge and at least one elastic element disposed between the first and second layers, the body panel having at least first and second adhesive regions (Tabor, Abstract).  Tabor teaches that the first adhesive region is defined by the at least one elastic element, and that the second adhesive region is defined by a control coating of a second adhesive between the first and second layers (Id., column 1 lines 31-43).  Tabor teaches that the body panel includes first and second layers of spunbond material and a plurality of elastic elements disposed between the first and second layers, each of the plurality of elastic elements having a strand coating of adhesive (Id., column 1 lines 54-64).  Tabor teaches elastic elements 36 individually coated with a strand coating of adhesive, and non-woven layers 112, 114 and 116 (Id., column 4 lines 4-50, Figures 2-5).  Tabor teaches control coating 124 and 126 of adhesive (Id., column 5 lines 30-47).  Tabor teaches that after the elastic elements are strand coated and one or both of the body panel layer are control coated in the second adhesive regions 104, 106, the layers are joined together (Id., column 5 lines 48-58). Tabor teaches that in this way, the application of adhesive in the spaces between the elastic elements is eliminated, which provides 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stretchable film laminate of the prior art combination, wherein the adhesive comprises a first adhesive zone for joining the strands to a facing layer and a second adhesive zone having a different pattern joining the facing layers, as taught by Tabor, motivated by the desire of forming a conventional disposable article comprising a structure known in the art to be predictably suitable for disposable absorbent articles having both a softer feel and less excess adhesive buildup.
Regarding claims 15 and 21, as set forth above, Collier teaches that conventional bonding techniques, such as thermal bonding, hydroentangling, and ultrasonic bonding can be used to bond any of the components of the laminate to one another.  Additionally, Tabor teaches that each body panel is formed as a composite or laminate material formed from at least two non-woven layers with the plurality of elastic strands sandwiched therebetween, wherein the two or more layers are bonded with various adhesives or by other techniques, including ultrasonic bonding (Tabor, column 4 lines 4-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stretchable film laminate of the prior art combination, wherein the second adhesive zone includes only ultrasonic bonding or separately adhesive and ultrasonic bonding, as taught by Tabor, motivated by the desire of forming a conventional .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Blenke, as applied to claims 8, 10, 11, 16-18, and 22 above, and further in view of US Pub. No. 2001/0034508 to Betrabet.
Regarding claim 23, as set forth above, Collier teaches that the stretchable laminates are also particularly suitable for use in side panels 74, ear panels 76, waistbands 78, and/or leg elastics 80.  The prior art combination does not appear to teach the specifically claimed structure.  However, Betrabet teaches a composite and absorbent article comprising ultrasonics-friendly adhesive (Betrabet, Abstract).  Betrabet teaches that the composite comprises a first piece and a second piece, at least one elastic strand, and an adhesive composition binding at least a portion of each strand to a portion of the first piece and a portion of the second piece (Id., paragraph 0012).  Betrabet teaches that in absorbent articles, folded-over layers have been employed to enclose or envelop selected strands of material (Id., paragraph 0037).  Betrabet teaches that the folded-over layers have been employed to enclose elastomeric strands within the waistband, leg cuff and inner barrier cuff components of disposable absorbent articles (Id.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stretchable film laminate of the prior art combination, wherein a nonwoven layer is folded over at a side, such as folding over the facing layer bonded to the elastomeric film, to envelop the strands and other nonwoven layer, as taught or suggested by Betrabet, motivated by the desire of forming a conventional disposable article comprising a .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Blenke and Tabor, as applied to claims 17, 18, and 20-22 above, and further in view of US Pub. No. 2001/0034508 to Betrabet.
Regarding claim 23, as set forth above, Collier teaches that the stretchable laminates are also particularly suitable for use in side panels 74, ear panels 76, waistbands 78, and/or leg elastics 80.  The prior art combination does not appear to teach the specifically claimed structure.  However, Betrabet teaches a composite and absorbent article comprising ultrasonics-friendly adhesive (Betrabet, Abstract).  Betrabet teaches that the composite comprises a first piece and a second piece, at least one elastic strand, and an adhesive composition binding at least a portion of each strand to a portion of the first piece and a portion of the second piece (Id., paragraph 0012).  Betrabet teaches that in absorbent articles, folded-over layers have been employed to enclose or envelop selected strands of material (Id., paragraph 0037).  Betrabet teaches that the folded-over layers have been employed to enclose elastomeric strands within the waistband, leg cuff and inner barrier cuff components of disposable absorbent articles (Id.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stretchable film laminate of the prior art combination, wherein a nonwoven layer is folded over at a side, such as folding over the facing layer bonded to the elastomeric film, to envelop the strands and other nonwoven layer, as taught or suggested by Betrabet, motivated by the desire of forming a conventional disposable article comprising a structure known in the art to be predictably suitable for enclosing the strands within the waistband, leg cuff and inner barrier cuff components of disposable absorbent articles.

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PETER Y CHOI/Primary Examiner, Art Unit 1786